Case: 09-40650     Document: 00511042618          Page: 1    Date Filed: 03/05/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 5, 2010
                                     No. 09-40650
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUZ ESTELA SUESCA-APACHE, also known as Yolanda Rios, also known as
Blanca Martinez,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:09-CR-14-1


Before JOLLY, WIENER, AND ELROD, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Luz Estela Suesca-
Apache has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967).              Suesca-Apache has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-40650   Document: 00511042618 Page: 2      Date Filed: 03/05/2010
                               No. 09-40650

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2